Case 19-23136   Doc 41   Filed 12/23/19 Entered 12/26/19 09:51:14   Desc Main
                           Document     Page 1 of 4
Case 19-23136   Doc 41   Filed 12/23/19 Entered 12/26/19 09:51:14   Desc Main
                           Document     Page 2 of 4
Case 19-23136   Doc 41   Filed 12/23/19 Entered 12/26/19 09:51:14   Desc Main
                           Document     Page 3 of 4
Case 19-23136   Doc 41   Filed 12/23/19 Entered 12/26/19 09:51:14   Desc Main
                           Document     Page 4 of 4
